Exhibit 10.1

SIXTH AMENDMENT

THIS SIXTH AMENDMENT (the “Amendment”) is made and entered into as of March 19,
2012, by and between 4350 LA JOLLA VILLAGE LLC, a Delaware limited liability
company, (“Landlord”) and MEDICINOVA, INC., a Delaware corporation (“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain lease dated January 28, 2004,
which lease has been previously amended by a First Amendment dated August 10,
2004, a Second Amendment dated March 21, 2005, a Third Amendment dated
January 31, 2008, Fourth Amendment dated October 3, 2008, and a Fifth Amendment
dated July 6, 2011 (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 5,089 rentable
square feet described as Suite No. 950 (the “Premises”), on the 9th floor of the
building located at 4350 La Jolla Village Drive, San Diego, California (the
“Building”).

 

B. The Lease by its terms shall expire on May 31, 2012 (“Fourth Prior
Termination Date”), and the parties desire to extend the Term of the Lease all
on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I. Extension. The Term of the Lease is hereby extended and shall expire on
February 28, 2013 (“Fourth Extended Termination Date”), unless sooner terminated
in accordance with the terms of the Lease. That portion of the Term commencing
the day immediately following the Fourth Prior Termination Date (“Fourth
Extension Date”) and ending on the Fourth Extended Termination Date shall be
referred to herein as the “Fourth Extended Term”.

 

II. Base Rent. As of the Fourth Extension Date, the schedule of Base Rent
payable with respect to the Premises during the Fourth Extended Term is the
following:

 

Months of Term or Period

   Monthly Rate Per
Square Foot      Monthly Base Rent  

6/1/12 – 2/28/13

   $ 2.49       $ 12,672.00   

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

III. Expenses and Taxes. For the period commencing on the Fourth Extension Date
and ending on the Fourth Extended Termination Date, Tenant shall be obligated to
pay Tenant’s Pro Rata Share of Expenses and Taxes accruing in connection with
the Premises in accordance with the terms of the Lease.

 

IV. Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

 

V. Improvements to Premises.

 

  A. Condition of Premises. Tenant is in possession of the Premises and accepts
the same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 

  B. Any construction, alterations or improvements to the Premises shall be
performed by Tenant at its sole cost and expense using contractors selected by
Tenant and approved by Landlord and shall be governed in all respects by the
provisions of Section 9.03 of the Lease.

VI. Parking. Notwithstanding any contrary provision in Exhibit G to the Lease,
“Parking Agreement,” as amended, effective as of the Fourth Extension Date,
Landlord shall lease to Tenant, and Tenant shall lease from Landlord, a minimum
of 15, but no more than 17, unreserved parking spaces in the Parking Facility at
the rate of $55.00 per stall per month through the Fourth Extended Term.

 

VII. SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (“OFAC”). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

1



--------------------------------------------------------------------------------

VIII. GENERAL.

 

  A. Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.

 

  B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.

 

  C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

  D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

  E. Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

  F. Attorneys’ Fees. The provisions of the Lease respecting payment of
attorneys’ fees shall also apply to this Amendment.

 

  G. Execution of Amendment. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

  H. Nondisclosure of Terms. Except (i) as required by law; (ii) in connection
with a dispute or litigation hereunder; (iii) as required by subpoena; or
(iv) pursuant to regulations and statutes for publicly traded entities, Tenant
agrees that neither Tenant nor its agents or any other parties acting on behalf
of Tenant shall disclose any matters set forth in this Amendment or disseminate
or distribute any information concerning the terms, details or conditions hereof
to any person, firm or entity without obtaining the express written consent of
Landlord, which consent will not be unreasonably withheld, conditioned or
delayed. Landlord acknowledges that Tenant is required to file this Amendment
with the Securities Exchange Commission.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:     TENANT:

4350 LA JOLLA VILLAGE LLC,

a Delaware limited liability company

   

MEDICINOVA, INC.,

a Delaware corporation

By:  

/s/ Steven M. Case

    By:  

/s/ MICHAEL D. COFFEE

  Steven M. Case     Printed Name:   MICHAEL D. COFFEE   Executive Vice
President     Title:   Chief Business Officer   Office Properties       By:  

/s/ Michael T. Bennett

    By:  

/s/ Kirk Johnson

  Michael T. Bennett     Printed Name:   Kirk Johnson   Senior Vice President,
Operations     Title:   CSO   Office Properties      

 

2